      Case 2:20-cv-01850-KJM-KJN Document 9 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MOODY WOODROW TANKSLEY,                          No. 2:20–cv–1850–KJM–KJN PS

12                      Plaintiff,                    ORDER

13           v.                                       (ECF No. 6, 8)

14   ELICA HEALTH CENTER, et al.,
15
                        Defendants.
16

17           On October 7, 2020 the magistrate judge filed findings and recommendations (ECF

18   No 6), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On October 13, 2020,

20   plaintiff filed two documents which tangentially address plaintiff’s case and the magistrate

21   judge’s findings and recommendations (ECF Nos. 7, 8); these have been considered by the court.

22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

24   findings and recommendations to be supported by the record and by the proper analysis.

25   /////

26   /////

27   /////

28   /////
                                                      1
     Case 2:20-cv-01850-KJM-KJN Document 9 Filed 12/02/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations (ECF No. 6) are ADOPTED IN FULL;
 3        2. Plaintiff’s complaint (ECF No. 1) is DISMISSED WITH PREJUDICE; and
 4        3. The Clerk of the Court is directed to CLOSE this case.
 5   DATED: December 2, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
